El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La parte demandante-apelada ha presentado moción a esta corte para que se desestime la apelación interpuesta por la demandada contra resolución de la Corte de Distrito de Ma-yagüez de 30 de octubre de 1918 desestimando la apelación interpuesta por la demandada del acuerdo de la Comisión de Indemnizaciones a Obreros en sesión de 18 de febrero de 1918, por el que dicha Comisión cargó a la demandada la suma.de *85$2,202 como indemnizacicm por la muerte del obrero Félix Bivera.
Funda la apelada su moción en que habiéndose notificado a la apelante en 4 de noviembre de 1918 la resolución de la corte de Mayagüez de 30 de octubre anterior e interpuéstose el recurso de apelación en 4 de diciembre ele 1918, dicho re-curso fue interpuesto fuera del término de 15 días que señala el párrafo segundo del artículo 295 del Código de Enjuicia-miento Civil, adicionado por ley de 9 de marzo de 1905, apli-cable al caso por la Ley No. 19 sobre indemnización a obre-ros de 13 de abril de 1916, artículo 12, párrafo 10.
El artículo que acabamos de citar concede apelación de la decisión de la Comisión de Indemnizaciones a Obreros a cual-quier patrono, en los casos que determina, para ante la corte de distrito del distrito en donde ocurrió el accidente al recla-mante, y después de fijar el modo de formalizarse la apelación, estatuye que “después de la formalización de la apelación, la corte de distrito procederá en el caso en la misma forma que se dispone por ley para una apelación de .una sentencia de una corte municipal en causas civiles.”
La sección tercera de la ley de marzo 11, 1908, para regla-mentar las apelaciones contra sentencias de las cortes muni-cipales en pleitos civiles, prescribe que “una vez dispuesto el pleito para la vista se tramitará como nuevo juicio, rigiendo para el mismo todas las disposiciones y reglamentos judiciales que afecten a la vista de pleitos originalmente entablados ante las cortes de distrito.” Nada dispone esa ley sobre el recurso' de apelación que pueda entablarse contra la sentencia que en grado de apelación dicte la corte de distrito, y sobre el particular ha quedado vigente el artículo 295 del Código de En-juiciamiento Civil, enmendado, que en su apartado segundo ordena que podrá establecerse apelación para ante el Tribunal Supremo de una sentencia de una corte de distrito dic-tada en apelación interpuesta contra resolucum de una corte inferior dentro de los 15 días después de registrada la sen-*86tencia, si el valor de la cosa reclamada o cuantía de la sen-tencia, sin comprender frutos o intereses, excediera de $300.
Ese precepto no es aplicable al presente caso, pues no se trata de una sentencia de una corte de distrito dictada en apelación interpuesta contra resolución de una corte inferior, sino de una sentencia de una corte de distrito dictada en ape-lación interpuesta contra resolución de la Comisión de indem-nizaciones a obreros. Debe aplicarse a falta de precepto es-pecífico de la ley sobre indemnizaciones a obreros el artículo 295 del Código de Enjuiciamiento Civil, enmendado en su número 1º. por la ley de 11 de marzo de 1908, el cual esta-tuye que podrá establecerse apelación para ante el Tribunal Supremo de una sentencia definitiva pronunciada en un pleito o procedimiento especial comenzado en la corte que la hu-biere dictado, dentro de un mes después de haberse regis-trado la sentencia, y hoy después de haberse notificado, la sentencia a la parte perjudicada, según la Ley No. 70 de 9 de marzo de 1911.
Ciertamente que, en el presente caso el procedimiento especial establecido por la ley sobre indemnización a obreros no ha comenzado en la corte de distrito de Mayagüez, sino ante la Comisión de Indemnizaciones a Obreros, y por tanto puede argüirse que el caso no es de los comprendidos en el número 1º. del artículo 295 del Código de Enjuiciamiento Civil, tal como actualmente rige; pero aunque así sea, como tam-poco está comprendido según hemos manifestado, en el pá-rrafo 2º. del mismo artículo, y ha sido voluntad expresa del legislador conceder recurso de apelación en los casos que pro-ceda contra las resoluciones. de la Comisión de Indemniza-ciones a Obreros, opinamos que el término para la interpo-sición del recurso contra la resolución dé la corte de distrito debe regularse por el número 1º. del artículo 295, por estar más en armonía con la naturaleza del caso, que propiamente comenzó a ser contencioso en la corte de distrito y no en la Comisión de Indemnizaciones a Obreros, siendo además su *87cuantía $2,202, mny superior a la _ marcada por la ley para fijar la. jurisdicción de las cortes municipales.
Procede denegar la moción sobre desestimación del re-ocurso.

Denegada la moción sobre desestimación de la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.